                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

NEDRA HASTINGS, on her own behalf and             )
on behalf of her minor child, N.H.,               )
                                                  )
       Plaintiffs,                                )
                                                             No. 2:17-cv-02687-SHL-cgc
v.                                                )
                                                  )
SHELBY COUNTY GOVERNMENT et al.,
                                                  )
       Defendants.                                )

                      ORDER ADOPTING IN PART AND
             MODIFYING IN PART REPORT AND RECOMMENDATIONS


       Before the Court are Magistrate Judge Charmiane G. Claxton’s (“Magistrate Judge”)

Report and Recommendations (“R&R”), filed October 23, 2018, (ECF No. 9), recommending

dismissal of Plaintiff Nedra Hastings’ claims on behalf of herself and her minor child and

certification that an appeal would not be taken in good faith, and Ms. Hastings’ Objections

thereto, filed November 6, 2018, (ECF No. 10). The Court construes Ms. Hastings’ Objections

as a Motion for Leave to Amend. For the following reasons, the Court ADOPTS the R&R on

the issue of the dismissal of the Amended Complaint but MODIFIES the R&R to GRANT

leave to amend.

       A magistrate judge may submit to a judge of the court recommendations for the

determination of certain pretrial matters. 28 U.S.C. §§ 636(b)(1)(A)–(B). “Within 14 days after

being served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see

also 28 U.S.C. § 636(b)(1). A district court reviews de novo only those proposed findings of fact

or conclusions of law to which a party specifically objects. Fed. R. Civ. P. 72(b)(2); see also

Fed. R. Civ. P. 72(b)(3). After reviewing objections, a district court “may accept, reject, or
modify, in whole or in part, the findings or recommendations” of the magistrate judge. 28

U.S.C. § 636(b)(1)(C). “A general objection that does not identify specific issues from the

magistrate’s report,” on the other hand, “is not permitted because it renders the recommendations

of the magistrate useless, duplicates the efforts of the magistrate, and wastes judicial economy.”

Johnson v. Brown, No. 13-242-GFVT, 2016 WL 4261761, at *1 (E.D. Ky. Aug. 12, 2016)

(citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        Ms. Hastings’ Objections to the R&R provide no law to support a different result than

that reached by the Magistrate Judge. She also does not challenge any specific factual findings.

Fed. R. Civ. P. 72(b)(2); see also Fed. R. Civ. P. 72(b)(3). Although the Court observes that Ms.

Hastings is acting pro se, and thus it accords her the widest possible latitude in construing her

filings, Ms. Hastings’ Objections merely gainsay the Magistrate Judge’s Report and

Recommendations. This is not sufficient to satisfy her burden as to any challenge to the

conclusion in the R&R that the Amended Complaint fails to state cognizable claims. See

Johnson, 2016 WL 4261761, at *1. The Court has reviewed the R&R for clear error, finds none

and agrees with the Magistrate Judge that Ms. Hastings may not bring claims on behalf of her

minor child because she is not an attorney, and that the Amended Complaint otherwise fails to

state a claim.

        In her filing, Ms. Hastings bemoans the fact that the Court has taken her Complaint under

advisement for more than a year, and that it is now denying her relief without giving her an

opportunity to clarify her claims. (ECF No. 9.) The Court thus construes her Objections, in part,

as a Motion for Leave to Amend. If the Court adopts the Magistrate Judge’s Report and




                                                 2
Recommendations, dismisses her Amended Complaint and denies leave to amend, Ms. Hastings

seeks, in the alternative, leave to appeal. 1

          Federal Rule of Civil Procedure 15 provides that, where a plaintiff has already amended

once as a matter of course, the plaintiff must obtain either written consent of opposing parties or

leave of the Court before amending, and further that the Court “should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). But the Court need not grant leave to amend in

cases involving “undue delay, bad faith or dilatory motive on the part of the movant, repeated

failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, futility of the amendment, etc.” Foman v. Davis,

371 U.S. 178, 182 (1962). “A proposed amendment is futile if the amendment could not

withstand a Rule 12(b)(6) motion to dismiss.” Rose v. Hartford Underwriters Ins. Co., 203 F.3d

417, 420 (6th Cir. 2000) (citing Thiokol Corp. v. Mich. Dep’t of Treasury, Revenue Div., 987

F.2d 376, 382–83 (6th Cir. 1993)). Where the facts alleged in a complaint clearly demonstrate

that a plaintiff has no legitimate legal claims, denying leave to amend and dismissing a complaint

is not an abuse of discretion. See 2 Moore’s Federal Practice, Civil § 12.34 (2018) (collecting

cases).

          To give Ms. Hastings every possible opportunity to present a cognizable claim, the Court

concludes that leave to amend should be granted. The factors to consider before granting leave

to amend support this conclusion. First, although Ms. Hastings has already amended the

Complaint once, (ECF Nos. 1, 6) see Fed. R. Civ. P. 15(a)(1)(A), and despite the lack of written

consent to amend from any of the 48 named Defendants, see Fed. R. Civ. P. 15(a)(2), because

she has not yet served her Complaint on any named defendant, there is no particular risk of


          1
         The Court assumes that Ms. Hastings seeks leave to appeal in forma pauperis because
she previously sought leave to proceed in forma pauperis, which the Magistrate Judge granted.
                                                  3
prejudice, Fed. R. Civ. P. 15(a)(1)(A). She also has not engaged in a dilatory motive or bad faith

in seeking leave to amend. Finally, dismissal of a pro se plaintiff’s claims can be “a harsh

remedy that should be utilized only in extreme situations.” Cf. Van Alexander v. City of

Pontiac, No. 07-11419, 2008 U.S. Dist. LEXIS 112020, at *1 (E.D. Mich. Apr. 29, 2008)

(analyzing a motion for involuntary dismissal under Fed. R. Civ. P. 41(b)). Under the

circumstances here, the Court finds that Ms. should be afforded one more opportunity to amend

her Complaint to cure its defects. Therefore, the Motion for Leave to Amend is GRANTED.

                                              CONCLUSION

       For the foregoing reasons, the Court ADOPTS IN PART the R&R by DISMISSING the

Amended Complaint, but MODIFIES IN PART the R&R by GRANTING leave to amend.

Ms. Hastings shall file a Second Amended Complaint within thirty (30) days of the entry of this

Order, or the action will be subject to dismissal for failure to prosecute.

       IT IS SO ORDERED, this 24th day of January, 2019.

                                                       s/ Sheryl H. Lipman
                                                       SHERYL H. LIPMAN
                                                       UNITED STATES DISTRICT JUDGE




                                                  4
